OH APPLICATI’OH POR REHEARIH S.
Per Curiam;
On the merits we have nothing to add to our original opinion. As to the point made that this court oannot hear appeals from Distriot Courts unless all three judges serve at the hearing, we refer
1.To the uniform practice of this court since its organization in 1898.
2. To the following Articles of the Constitution of 1898, to wit, Original Article 102, and Artioles 99 and 100 (last paragraph) as amended under Act 137 of 1906.
3. To Article 102 of the Constitution of 1913, particularly the last paragraph (nothing especially the word serve).
Rehearing Refused.